Citation Nr: 1539363	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  10-38 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Propriety of a rating reduction from 40 percent to 20 percent, effective from December 1, 2009 to December 20, 2010, for lumbar spine disorder.

2.  Entitlement to an increased compensable rating for erectile dysfunction.  

3.  Entitlement to an initial rating in excess of 10 percent prior to December 21, 2010 and in excess of 20 percent thereafter for neurogenic claudication of the right lower extremity.

4.  Entitlement to an initial rating in excess of 10 percent prior to December 21, 2010 and in excess of 20 percent thereafter for neurogenic claudication of the left lower extremity.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to special monthly compensation based on aid and attendance/housebound.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and C. D.


ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to February 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2009, November 2012, and February 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a May 2012 rating decision, the disability ratings for neurogenic claudication of the right and left lower extremities were increased from 10 percent to 20 percent, effective December 21, 2010.  Since the 10 and 20 percent disability ratings are not the maximum ratings available, these issues on appeal are listed on the title page accordingly.  See AB v. Brown, 6 Vet. App. 35 (1993).

In November 2014, the Veteran testified at a travel Board hearing at the RO before the undersigned Veterans Law Judge(VLJ) for the following issues.

This appeal was processed using the Virtual Benefits Management System (VBMS).  The Virtual VA electronic claims file contains a copy of the November 2014 Board hearing transcript, VA treatment records dated from January 2001 to June 2012, February 2014 VA Disability Benefits Questionnaire (DBQ) examinations for back (thoracolumbar) conditions and peripheral nerve conditions, February 2014 VA examination for aid and attendance or housebound, and the remaining records are duplicate copies of evidence already associated with VBMS.  In an April 2015 submission, the Veteran's attorney waived AOJ consideration of any evidence associated with the claims file until the date of the Board decision.  

In November 2014, the Veteran filed his most recent formal claim for TDIU, and the issue was denied on the merits in an April 2015 rating decision.  Despite this, TDIU was raised in the pendency of the issues on appeal and was addressed at the November 2014 Board hearing, and is properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issue of entitlement to service connection for a psychiatric disorder as secondary to service-connected lumbar spine disorder and neurogenic claudication of the bilateral lower extremities has been raised by the record in a November 2014 private vocational assessment, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issues of entitlement to service connection for hypertension, entitlement to special monthly compensation based on aid and attendance/housebound, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ. 



FINDINGS OF FACT

1.  The reduction in the rating for lumbar spine disorder from 40 percent to 20 percent, effective from December 1, 2009 to December 20, 2010, did not result in a reduction or discontinuance of compensation payments that were being made; therefore, the notice provisions of the regulation governing compensation rating reductions do not apply.

2.  The 40 percent rating for lumbar spine disorder was in effect for more than five years at the time of the September 2009 rating decision that decreased the evaluation to 20 percent, effective December 1, 2009.

3.  The September 2009 rating decision does not consider or make findings of whether the evidence shows a clear reflection of material improvement of the service-connected lumbar spine disorder and whether it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.

4.  For the entire increased rating period on appeal, the service-connected erectile dysfunction does not more closely approximate penile deformity with loss of erectile power.

5.  Prior to December 21, 2010, the service-connected neurogenic claudication of the right lower extremity more closely approximated manifestations of mild incomplete paralysis of the sciatic nerve. 

6.  As of December 21, 2010, the service-connected neurogenic claudication of the right lower extremity more closely approximate manifestations of moderate incomplete paralysis of the sciatic nerve. 

7.  Prior to December 21, 2010, the service-connected neurogenic claudication of the left lower extremity more closely approximated manifestations of mild incomplete paralysis of the common peroneal nerve. 

8.  As of December 21, 2010, the service-connected neurogenic claudication of the left lower extremity more closely approximate manifestations of moderate incomplete paralysis of the common peroneal nerve.


CONCLUSIONS OF LAW

1.  The reduction in rating from 40 percent to 20 percent, effective from December 1, 2009 to December 20, 2010, for lumbar spine disorder was improper.  38 U.S.C.A. §§ 1155, 5112 (West 2014); 38 C.F.R. §§ 3.150(e), 3.344, 4.71a, Diagnostic Codes 5010-5243 (2015).

2.  The criteria for entitlement to an increased rating for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.31, 4.115b, Diagnostic Code 7522 (2015).

3.  The criteria for entitlement to an initial rating in excess of 10 percent prior to December 21, 2010 and in excess of 20 percent thereafter for neurogenic claudication of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2015).

4.  The criteria for entitlement to an initial rating in excess of 10 percent prior to December 21, 2010 and in excess of 20 percent thereafter for neurogenic claudication of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.124a, Diagnostic Code 8521 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the issue of entitlement to a compensable rating for erectile dysfunction, required notice has been provided by a letter in June 2009 prior to the initial decision on this claim in September 2009.  That letter informed the Veteran of the information and evidence that is necessary to substantiate his claim and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.  Neither the Veteran, nor his attorney, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notice or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Therefore, the Board finds that the duty to notify has been met.

With regard to the issues of entitlement to initial ratings for neurogenic claudication of the bilateral lower extremities, the Veteran is challenging the initial evaluations assigned following the grant of service connection.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91.  See also VA Office of General Counsel Opinion (VAOPGCPREC) 8-2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to theses issues.

The duty to assist the Veteran has also been satisfied.  All of the Veteran's identified, available, and relevant post-service medical records since the Veteran filed these claims on appeal in April 2009 have been associated with the claims file and were reviewed by both the RO and the Board in connection with these claims.  Since certification of these claims to the Board in July 2012, additional private and VA treatment records, as well as VA examination reports were associated with the record.  In the May 2015 written brief by the Veteran's attorney, initial RO review of the additional evidence submitted since issuance of the May 2012 supplemental statement of the case (SSOC) was waived.  The Veteran has not identified any outstanding medical records relevant to these claims being decided herein.  

As previously noted, the Veteran was afforded the opportunity to present testimony at a November 2014 hearing before the Board.  The VLJ who chairs a hearing must fulfill two duties in order to comply with 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2).  In this case, the undersigned VLJ set forth the issues to be discussed and sought to identify pertinent evidence not currently associated with the claims file.  The hearing focused on the elements necessary to substantiate the higher rating claims, and the Veteran, through his testimony, demonstrated his actual knowledge of the elements necessary to substantiate these claims.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant, 23 Vet. App. at 492.

During the increased appeal period, the Veteran was also afforded a VA examination in connection with his service-connected erectile dysfunction in August 2009, as well as VA examinations in connection with his service-connected neurogenic claudication of the bilateral lower extremities in January 2009, August 2009, February 2014, and April 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that these identified VA examination reports are adequate because provided the requisite objective and subjective test results to adequately rate the Veteran's service-connected erectile dysfunction and bilateral lower extremities and the examiners considered his medical history.  The August 2009 and February 2014 VA examiners also reviewed the Veteran's claims file.  Moreover, there is no objective or subjective evidence indicating that there has been a material change in the severity of the Veteran's erectile dysfunction since he was last examined in August 2009.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-1995 (April 7, 1995).

Thus, there is adequate medical evidence of record to make a determination for the issues of entitlement to a compensable rating fore erectile dysfunction and entitlement to initial ratings for neurogenic claudication of the bilateral lower extremities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to these issues decided herein has been met.  38 C.F.R. § 3.159(c)(4).

With regard to the issue of the propriety of a rating reduction from 40 percent to 20 percent, effective from December 1, 2009 to December 20, 2010, for lumbar spine disorder, the Board finds that restoration of the 20 percent rating is warranted; therefore, a discussion of whether VA complied with its duties to notify and assist the claimant is unnecessary.

Propriety of the Reduction for Lumbar Spine Disorder

This appeal arises from the Veteran's contention that the RO improperly reduced his disability rating from 40 percent to 20 percent, effective from December 1, 2009 to December 20, 2010.

By way of procedural history, a June 1977 rating decision granted the Veteran service connection for lumbar spine disorder, rated as noncompensable (0 percent), effective March 16, 1977, under Diagnostic Code 5295.  Pursuant to the Veteran's November 1978 claim for an increase, a December 1978 rating decision increased the rating to 10 percent, effective July 11, 1978, under Diagnostic Code 5295.  The 10 percent rating was continued in subsequent rating decisions dated March 1992 and October 1997 pursuant to the Veteran's claims for an increased rating in January 1992 and March 1997.  Pursuant to a November 1999 claim for increase, a March 2000 rating decision increased the rating to 40 percent, effective December 14, 1999, under Diagnostic Code 5010-5293 and that rating was confirmed and continued in an April 2001 rating decision.  In March 2006, the Veteran filed an increased rating claim which denied an increase in excess of 40 percent under Diagnostic Code 5010-5243 in a June 2006 rating decision and was confirmed and continued in an August 2007 rating decision.  The Board notes that the regulations for intervertebral disc syndrome (IVDS) were changed, effective September 23, 2002 and the regulations for diseases and injuries of the spine were changed, effective September 26, 2003; thus reflecting a change in the assigned diagnostic codes for the lumbar spine disability.  See 38 C.F.R. § 4.71a.

In January 2009, the Veteran was afforded a routine future VA spine examination to establish the current severity of the service-connected lumbar spine disorder.  Based on the findings of the examination, in a February 2009 rating decision, the AOJ proposed to reduce the rating for the Veteran's lumbar spine disorder from 40 percent to 20 percent, effective the first of the month following a period of 60 days from the date of notification of the decision, December 1, 2009, under Diagnostic Code 5010-5243.  This was effectuated in a September 2009 rating decision.  Therefore, the 40 percent rating was in effect from December 14, 1999 to November 30, 2009, which is more than 5 years.

Subsequently, in a May 2012 rating decision, the RO increased the disability rating to 40 percent rating, effective December 21, 2010 to the present, under Diagnostic Code 5010-5243.

Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons, and the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The Veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60-day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the Veteran expires.  38 C.F.R. § 3.105(e).

The provisions of 38 C.F.R. § 3.105(e) do not apply where there is no reduction in the amount of compensation payable.  A reduction in evaluation with no corresponding in compensation does not meet the criteria of 38 C.F.R. § 3.105(e).  VAOPGCPREC 71-91 (Nov. 1991).

Prior to the September 2009 rating decision, the Veteran's combined rating for service-connected disability was 40 percent from December 14, 1999.  The reduction of the rating for lumbar spine disorder from 40 percent to 20 percent, effective December 1, 2009, did not negatively affect the combined rating, as it increased to 50 percent on April 13, 2009 and remained at 40 percent from December 1, 2009.  As there was no reduction in the overall compensation paid to the Veteran, the due process requirements of 38 C.F.R. § 3.105(e) do not apply.

The analysis thus proceeds to whether the reduction was factually warranted.  General regulatory requirements for disability ratings must be met in making a determination regarding whether improvement is shown.  Brown v. Brown , 5 Vet. App. 413 (1993).  The entire recorded history of the disability must be reviewed.  38 C.F.R. §§ 4.1, 4.2.  The evidence must reflect an actual change in the disability and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.  38 C.F.R. § 4.13.  It must further show that the disability has improved in such a manner that the Veteran's ability to function under the ordinary conditions of life and work has been enhanced.  38 C.F.R. §§ 4.2, 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In certain rating reduction cases where a rating has been at a level of 5 years or more, only re-examinations that demonstrate clear improvement in these disabilities will warrant a reduction in rating.  38 C.F.R. § 3.344(c).  Rating agencies will handle cases affected by change of medical findings so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  38 C.F.R. § 3.344(a) and (b).  VA must find the following before reducing a rating: (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and, (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  See Kitchens v. Brown, 7 Vet. App. 320 (1995). 

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  The Veteran need not demonstrate that he is entitled to retain the higher evaluation; rather, it must be shown by a preponderance of the evidence that the RO's reduction was warranted.  See Kitchens, 7 Vet. App. 320.

Under the previously-assigned 40 percent evaluation for incapacitating episodes, a 20 percent evaluation is assigned for episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 40 percent evaluation is assigned for episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Under the current General Rating Formula for Diseases and Injuries of the Spine (General Formula), a 20 percent rating is assigned for the thoracolumbar spine when forward flexion is greater than 30 degrees but not greater than 60 degrees, combined range of motion is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for the thoracolumbar spine when forward flexion is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.

Under the current General Rating Formula for Rating IVDS Based on Incapacitating Episodes, a 20 percent rating for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, and a 40 percent rating for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243, Note (2). 

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. 
§§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

At a June 2007 VA spine examination, the Veteran reported not doing so well in the last 12 months.  Review of his medical history included decreased motion, stiffness, spasms, pain, and flare-ups.  Upon clinical evaluation, inspection of the spine revealed normal posture and gait with lumbar flattening, but no lordosis, scoliosis, ankylosis, spasm, atrophy, guarding, pain with motion, tenderness, or weakness.  On range of motion testing, the Veteran demonstrated limited forward flexion to 50 degrees, extension to 10 degrees, and a combined range of motion to 170 degrees.  After repetitive motion, flexion was decreased to 30 degrees and bilateral lateral flexion was decreased to 10 degrees, and x-ray results of the lumbar spine did not change from the May 2005 x-ray results.  As a result, a 40 percent evaluation was continued in an August 2007 rating decision because the evidence did not show incapacitating episodes during the past 12 months to warrant a higher rating under the old rating criteria and the limited flexion after repetitive testing to 30 degrees was contemplated in the currently-assigned 40 percent rating under the revised rating criteria.

Approximately two years later, the Veteran was afforded a routine future VA spine examination in January 2009 to establish the current severity of the service-connected lumbar spine disorder.  At that examination, he reported increased frequency and intensity of low back pain.  Review of his medical history included fatigue, decreased motion, stiffness, spasms, pain, and flare-ups.  Upon clinical evaluation, inspection of the spine revealed normal posture and gait with pain on motion and tenderness, but no lordosis, scoliosis, ankylosis, spasm, atrophy, guarding, or weakness.  On range of motion testing, the Veteran demonstrated increased flexion to 60 degrees, extension to 15 degrees, and combined range of motion to 175 degrees with no change after repetitive testing.  Diagnostic testing revealed mild osteoarthritis changes of the lower lumbar spine. 

In this case, the September 2009 rating decision, July 2010 statement of the case (SOC), and May 2012 SSOC do not demonstrate findings regarding whether the examination on which the reduction is predicated was as full and complete an examination as the initial examination on which the rating was initially based.  The Board notes that although 38 C.F.R. § 3.344 was cited in the July 2010 SOC, discussion in the September 2009 rating decision, July 2010 SOC, and May 2012 SSOC was limited to explaining why the 20 percent rating was assigned and why a higher 40 percent evaluation is not warranted based on the schedular rating criteria applicable for the lumbar spine.  There was no discussion of whether the January 2009 VA spine examination was full and complete, and whether it was reasonably certain that any material improvement found will be maintained under the ordinary conditions of life.  

Additionally, the January 2009 VA spine examination upon which the reduction is based does not show that the Veteran's lumbar spine disorder sustained material improvement.  In contrast, it seems roughly similar to the previous June 2007 VA spine examination findings upon which continued the 40 percent disability rating.  In fact, both VA examination reports noted the Veteran's complaints of pain, decreased motion, stiffness, spasms, flare-ups, and range of motion findings within a difference of 5 to 10 degrees.  Moreover, the January 2009 VA examiner noted additional findings of fatigue and tenderness.  These findings were not discussed in comparison in the rating decision.

As a result, the reduction in rating from 40 percent to 20 percent, effective from December 1, 2009 to December 20, 2010, was improper because the provisions of 38 C.F.R. § 3.344 were not considered.  The decision to reduce was not in accordance with law, in part, because the RO did not make a finding that the January 2009 VA examination used as a basis for the reduction was as full and complete as the examination on which the 40 percent rating was established; nor were there findings that it was reasonably certain that any material improvement found would be maintained under the ordinary conditions of life.  Rather, the RO repeatedly noted that the evidentiary record "confirms that sustained improvement has been shown" without any further explanation or assessment of the January 2009 VA spine examination.  Accordingly, the 40 percent evaluation for lumbar spine disorder is restored as though the reduction had not occurred.  See 38 C.F.R. § 3.344(a), (b); Schafrath, 1 Vet. App. at 589; Kitchens, 7 Vet. App. 320; Brown, 5 Vet. App. at 413.

Higher Ratings for Service-Connected Disabilities

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of a veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, as in this case, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath, 1 Vet. App. at 595. 

Erectile Dysfunction

In an August 2007 rating decision, the RO granted service connection for erectile dysfunction associated with his service-connected lumbar spine disorder and assigned a noncompensable rating (0 percent), effective May 22, 2006.  In the same rating decision, the RO also granted special monthly compensation (SMC) based on loss of use of a creative organ pursuant to 38 C.F.R. § 3.350, also effective May 22, 2006.  

Approximately two years later, in April 2009, the Veteran submitted a Statement in Support of Claim indicating worsening symptoms of his service-connected lumbar spine disorder, which VA interpreted as a claim for an increased compensable rating for erectile dysfunction.  Thus, the Veteran seeks a compensable rating for erectile dysfunction which is currently rated at 0 percent for the entire rating period on appeal under Diagnostic Code 7522.  

Pursuant to the rating criteria for the genitourinary system, deformity of the penis with loss of erectile power warrants a 20 percent rating.  See 38 C.F.R. § 4.115b, Diagnostic Code 7522.  Where the schedular criteria does not provide for a noncompensable rating, such a rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

While the record does reflect erectile dysfunction and complaints of impotence due to low back pain, as specifically noted in January 2009 and February 2009 private treatment records, it also reflects no deformity of the penis or loss of erectile power.  

At the August 2009 VA genitourinary examination, the Veteran reported he is unable to perform sexual intercourse due to his back pain; however, is able to achieve an erection when taking medication.  Review of his medical history, in pertinent part, noted vaginal penetration is possible and ejaculation is normal.  Upon physical evaluation, clinical findings revealed no abnormalities.  

Since that examination, neither VA or private treatment records suggest any complaints, treatment, or findings of penile deformity or loss of erectile power.  VA treatment records reiterate the existence of erectile dysfunction, but the Veteran's denial of pain with ejaculation in December 2014 and January 2015 indicate no loss of erectile power.  In addition, while the Veteran complained of burning pain in the penis, he was assessed with a urinary tract infection (UTI) in December 2014.
 
As a result, the Board finds that for the entire increased rating period on appeal, the service-connected erectile dysfunction does not more closely approximate penile deformity with loss of erectile power to warrant a compensable rating at any time under Diagnostic Code 7522.  The Board has also considered the compensable evaluation of 20 percent for atrophy of both testes under Diagnostic Code 7523; however, no such findings were made in this case.  See 38 C.F.R. § 4.115b.

The Board has considered the Veteran's reported symptoms for his service-connected erectile dysfunction, and his wife's statement that he has sexual problems.  But the Veteran is separately awarded special monthly compensation for loss of use of a creative organ.  
Neurogenic Claudication of the Bilateral Lower Extremities

In the September 2009 rating decision, the RO granted service connection for neurogenic claudication of the right and left lower extremities and assigned a 10 percent disability rating for each.  During the course of the appeal, in the May 2012 rating decision, the RO increased the disability ratings of 10 percent to 20 percent, effective December 21, 2010.  Thus, the Veteran seeks higher initial ratings for the respective periods on appeal under Diagnostic Code 8520 for the right lower extremity and under Diagnostic Code 8521 for the left lower extremity.  See 38 C.F.R. § 4.124a.

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve.  Incomplete paralysis warrants disability ratings of 10 percent when mild, 20 percent when moderate, 40 percent when moderately severe, and 60 percent when severe with marked muscular atrophy.  An 80 percent disability rating is warranted for complete paralysis, to include the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.

Diagnostic Code 8521 provides the rating criteria for paralysis of the external popliteal nerve (common peroneal).  Incomplete paralysis warrants disability ratings of 10 percent when mild, 20 percent when moderate, and 30 percent when severe.  A 40 percent disability rating is warranted for complete paralysis, to include foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes. 

The rating schedule does not define the terms "mild," "moderate," "severe," or "marked," as used in these Diagnostic Codes to describe the degree of deformity of the lower extremities.  Instead, adjudicators must evaluate all of the evidence and render a decision that is "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a) ; 38 C.F.R. §§ 4.2, 4.6.

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  See 38 C.F.R. § 4.124a.  "[M]ild" is defined as "not very severe."  See Webster's New World Dictionary, Second College Edition (1999), 694.  "Moderate" is defined as "of average or medium quantity, quality, or extent."  Id. at 704.  "Severe" is generally defined as "extremely intense."  Id. at 1012.

Ratings of 10 percent prior to December 21, 2010

For the entire appeal period prior to December 21, 2010, to include one year prior to the April 13, 2009 date of claim, the service-connected neurogenic claudication of the right lower extremity more closely approximated manifestations of mild incomplete paralysis of the sciatic nerve, and the service-connected neurogenic claudication of the left lower extremity more closely approximated manifestations of mild incomplete paralysis of the common peroneal nerve.

At the January 2009 VA spine examination, review of the Veteran's medical history noted intermittent numbness and paresthesia in the bilateral thighs, legs, as well as severe and constant burning pain on a daily basis in the bilateral thighs, legs, and feet.  On clinical evaluation, the Veteran demonstrated palpable or visible contraction to pain (pinprick) and light touch in the bilateral lower extremities.

Private treatment records dated from April 2008 to February 2009 documented that in April 2008, the Veteran complained of burning sensations, to include numbness, tingling, and weakness of the lower extremities.  Clinical findings revealed normal bilateral muscle strength in the lower extremities, and a diagnosis of bilateral lumbar radiculopathy.  Similar complaints were reiterated and confirmed in May 2008, January 2009, and February 2009.  Testing of his muscle strength also remained within normal limits, as noted in January 2009 and February 2009.

In a March 2009 statement, the Veteran reiterated experiencing tingling and burning sensation from his waist down.  He also reported that at times he has no feelings in his legs which has caused him to fall on occasions.

At the August 2009 VA examination for peripheral nerves, the Veteran described pain all the way down to both feet, that was worse in the toes.  The pain worsened when ambulating, and he was required to use a walker for ambulation.  Review of his medical history noted symptoms of numbness, paresthesias, and dysesthesias in the legs/feet associated with his bilateral lower extremities.  Clinical findings of the bilateral lower extremities revealed normal muscle function, with decreased vibration, pain, and light touch sensation.  There was normal position sense, and tenderness to lumbar paraspinals with limited range of motion in all planes, and the affected nerves were the tibial/peroneal/sural.  There were also no findings of muscle atrophy, abnormal muscle tone or bulk, abnormal movements, or abnormal gait or balance with notation of required walker for ambulation.

VA treatment records dated from August 2009 to December 2009 are silent as to any specific complaints regarding the neurological conditions of either lower extremity.

Review of the evidentiary record during this appeal period shows that symptoms of the service-connected disabilities include numbness, paresthesias, dysesthesias, pain, tingling, weakness, and decreased sensation.  Nevertheless, clinical findings revealed normal strength, normal muscle functions, and no muscle atrophy, abnormal muscle tone or bulk, abnormal movements, or abnormal gait or balance.  Taking these symptoms as a whole, they are primarily sensory and in general, most closely approximate mild incomplete paralysis, rather than moderate paralysis.  As a result, higher ratings in excess of 10 percent under Diagnostic Codes 8520 and 8521 are not warranted.

Ratings of 20 percent as of December 21, 2010

Since December 21, 2010, the service-connected neurogenic claudication of the right lower extremity more closely approximates manifestations of moderate incomplete paralysis of the sciatic nerve, and the service-connected neurogenic claudication of the left lower extremity more closely approximates manifestations of moderate incomplete paralysis of the common peroneal nerve.

In April 2011, the Veteran's attorney submitted a private medical evaluation report, dated December 21, 2010.  The private physician noted review of the Veteran's claims file and the Veteran claimed pain in back radiating down both lower extremity with numbness, burning, and tingling.  Physical evaluation of the revealed peripheral pulses equal bilaterally at 2+ and there were no findings of clubbing, cyanosis, edema, muscle atrophy, varicosities, or homan's sign.  Physical evaluation of the neurological system revealed motor strength was normal in all groups in lower extremities, decreased fine touch sensation in lower legs to plantar surface, and no feeling to pin prick testing in lower extremities.  Bilateral patella and Achilles reflexes were 0 and all other reflexes were 2+.  The physician opined that opined that the Veteran has significant sensory deficits of the lower extremities and absent patella and Achilles reflexes in both lower extremities.

May 2013 and July 2013 private treatment records document the Veteran complained of lumbar pain radiating into both lower extremities and it has been worsening recently.  Examination of the neurological system of the lower extremities revealed bilateral plantar reflex absent, normal bilateral ankle reflex, normal bilateral knee reflex, bilateral normal sensation distal extremities, and bilateral positive supine and seated straight leg raising tests.  Motor strength testing of the lower extremities was also normal, and the Veteran was diagnosed with bilateral sciatica in May 2013.

VA treatment records dated from December 2010 to December 2014 show that in December 2010 physical examination of the right leg revealed excellent musculature, full range of motion, no swelling, good dorsal pedal pulse, good quadriceps strength, and good sensation in the leg.  In August 2011, the Veteran underwent physical therapy treatment, to include for bilateral lower extremity stretching.  In November 2011, review of the musculoskeletal system revealed strength grossly intact in the lower extremities, straight leg raise negative bilaterally, and no muscle atrophy.

At the February 2014 VA examination for peripheral nerves, the Veteran reported severe constant pain, no intermittent pain, moderate paresthesias and/or dysesthesias, and mild numbness in the lower extremities.  Muscle strength testing was normal and there were no findings of muscle atrophy or trophic changes attributable to peripheral neuropathy.  Testing of the Veteran's reflexes of the knees and ankles were hypoactive.  Sensory testing was normal in the lower extremities, to include thigh/knee, lower leg/ankle, and foot/toes.  The examiner noted moderate incomplete paralysis of the bilateral sciatic nerves and incomplete paralysis of the bilateral common peroneal nerves.  Similar findings were noted in the February 2014 VA DBQ examination for back conditions which was completed by the same VA examiner.

At the November 2014 Board hearing, the Veteran reiterated his symptoms of numbness and tingling in the lower extremities.  Thereafter, the Veteran was afforded another VA DBQ examination for back conditions in April 2015.  The Veteran reported no significant change since his last evaluation.  Physical findings revealed severe constant pain in the bilateral lower extremities, moderate paresthesias and/or dysesthesias in bilateral lower extremities, and mild numbness in bilateral lower extremities.  The examiner indicated the degree of severity of radiculopathy in both lower extremities as moderate.

Review of the evidentiary record during this appeal period shows that additional symptoms of the service-connected disabilities include absent patella and Achilles reflexes in both lower extremities, and absent bilateral plantar reflex.  This indicates a change from the prior period, wherein, the residuals were primarily sensory.  Thus, the paralysis more closely approximates moderate incomplete paralysis.  Nevertheless, clinical findings revealed normal strength, normal muscle functions, and no muscle atrophy; thus severe incomplete paralysis is not indicated.  As a result, higher ratings in excess of 20 percent under Diagnostic Codes 8520 and 8521 are not warranted.


Extraschedular Consideration

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath, 1 Vet. App. at 589; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's erectile dysfunction is so exceptional or unusual as to warrant the assignment of a compensable rating on an extraschedular basis.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected erectile dysfunction or neurological disorders of the bilaterar lower extremiteis are inadequate.  See 38 C.F.R. § 4.115b, Diagnostic Code 7522.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluation with the established criteria found in the rating schedule show that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Indeed, the Veteran's complaints of symptoms analogous to impotence are specifically contemplated in the rating criteria under Diagnostic Code 7522 and the special monthly compensation award.  As discussed above, there is a compensable rating of 20 percent available under the diagnostic code, but the Veteran's disability is not productive of such manifestations of penile deformity with loss of erectile power.  As such, it cannot be said that the available schedular evaluation for this disability is inadequate at any time during the appeal period.

Regarding the neurogenic claudication of the bilateral lower extremities, a comparison between the level of severity and symptomatology of the Veteran's assigned evaluations with the established criteria found in the rating schedule show that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Indeed, the Veteran's complaints and clinical findings of pain, sensory complaints, reduced reflexes, and other functional limitations are contemplated in the rating criteria under Diagnostic Codes 8520 and 8521.  As discussed above, there are higher ratings available under the diagnostic codes, but the Veteran's disabilities are not productive of such manifestations.  Although the Veteran has reported that at times he has no feelings in his legs which has caused him to fall, he has not alleged any residuals to any such fall.  As such, it cannot be said that the available schedular evaluations for these disabilities are inadequate at any time during the initial periods on appeal.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected erectile dysfunction and service-connected neurogenic claudication of the bilateral lower extremities under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra.  Specifically, the first element of Thun has not been met, and thus, the required elements for extraschedular referral have not been satisfied.  See Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) (clarifying that although the Court in Thun identified three "steps," they are, in fact, necessary "elements" of an extraschedular rating).

The Board has considered the possibility of staged ratings and concludes that the schedular rating of noncompensable rating (0 percent) has been in effect for the entire increased rating period on appeal under Diagnostic Code 7522 for the service-connected erectile dysfunction.  In addition, the schedular ratings of 10 percent prior to December 21, 2010 and 20 percent thereafter have been in effect for the respective appeal periods.  Accordingly, additional staged ratings are not applicable.  Hart, 21 Vet. App. at 505.  Moreover, referral for extraschedular consideration has not been warranted for any period on appeal for these service-connected disabilities.


ORDER

The reduction in rating from 40 percent to 20 percent, effective from December 1, 2009 to December 20, 2010, for lumbar spine disorder was improper; the 40 percent rating is restored.

An increased compensable rating for erectile dysfunction is denied.  

An initial rating in excess of 10 percent prior to December 21, 2010 and in excess of 20 percent thereafter for neurogenic claudication of the right lower extremity is denied.

An initial rating in excess of 10 percent prior to December 21, 2010 and in excess of 20 percent thereafter for neurogenic claudication of the left lower extremity is denied.


REMAND

A remand is needed for the issues of entitlement to service connection for hypertension and entitlement to special monthly compensation based on aid and attendance/housebound to schedule the Veteran for a video conference hearing before a Veterans Law Judge.  In a March 2015 substantive appeal, the Veteran requested a Board hearing by live video conference.  No such hearing has been scheduled.  See 38 C.F.R. § 20.704 (2015).

Next, any associated development for the claims of entitlement to service connection for hypertension, being referred for appropriate action by the AOJ, and entitlement to service connection for hypertension, being remanded to the AOJ, may impact the claim for TDIU.  As a result, these issues are inextricably intertwined and the TDIU claim must be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  The issue of entitlement to service connection for a psychiatric disorder as secondary to service-connected lumbar spine disorder and neurogenic claudication of the bilateral lower extremities should be properly adjudicated by the AOJ.

2.  Thereafter, the issue of TDIU should be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

3.  Schedule the Veteran for a video conference hearing before a Veterans Law Judge for the issues of entitlement to service connection for hypertension and entitlement to special monthly compensation based on aid and attendance/housebound.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


